Per Curiam.

Plaintiff-respondent, as receiver, suing in the right of the judgment debtor who is a stockholder of Brunswick Realty Company, fails to state facts sufficient to constitute *2a cause of action against the corporation. His remedy is against the individuals who wronged the corporation. If, as is alleged, a valuable asset of Brunswick Realty Company was transferred without consideration to another corporation, any action to restore this asset to Brunswick Realty Company belongs to that corporation and to redress this wrong such a suit must be brought in behalf of the corporation. (Koral v. Savory, Inc., 276 N. Y. 215, 217.)
The order should be reversed, with twenty dollars costs and disbursements and the motion to dismiss the amended complaint granted, with leave to serve an amended complaint within ten days after service of order, on payment of said costs.